DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Responsive to correspondence
This office action is in response to correspondence filed on 04/09/2021.

Information Disclosure Statement
The information disclosure statement filed 07/09/2021 was filed before the first action on the merits. This submission is in compliance with the provisions of 37 CFR 1.97. 
Accordingly, the IDS has been fully considered by the Office.

Abstract
                The abstract filed 04/09/2021 appears to be acceptable.

The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.

Arrangement of the Specification
The specification filed on 04/09/2021 has been objected to, since the specification lacks the following arrangements under 37 CFR 1.77(b).
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:
(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A COMPACT DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM (EFS-WEB). 
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR.
(g) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.
(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(h) BRIEF SUMMARY OF THE INVENTION.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(m) SEQUENCE LISTING. (See MPEP § 2422.03 and 37 CFR 1.821-1.825). A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in 37 CFR 1.821(a) and if the required “Sequence Listing” is not submitted as an electronic document either on compact disc or as a text file via the Office electronic filing system (EFS-Web.)


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: functional unit/s in claims 1-9.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. The “functional unit/s” is a shape memory alloy (page 8 lines 1-4), may be “material having piezoelectric properties” (page 8 lines 34-37), a functional unit may also be elastic plastic which reassumes its original form after deformation is used as the functional unit (elastomer), functional unit is also conceivable for the functional unit to be formed from thin, highly flexible polymer/plastic films, whereby these films are for example filled with electrically non-conductive (insulating) liquids. This creates a hydraulic element coated with a gel which is highly flexible and conducts electrical charges; e.g. a saline water-swollen gel (page 5 lines 10-16, lines 25-28).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
Following claim(s) are objected to because of the grammatical errors and informalities, for consistency and accuracy of the claim languages:
Claims 1-9 recites “EOAT”, the acronym used should be first defined as “end-of-arm-tooling (EOAT)” and then used as “EOAT” in the claims;  
Claim 1 line 7 recites “wherein each functional unit”, this should read “wherein each of the plurality of functional units;
Claims 1-9 repeatedly recites “the functional units”, this should be read as “the at least two functional units”.
Claim 8 recites “wherein the functional units of the first group are designed to contract”, this should be read as “wherein the functional units of the first group contract”.
Appropriate correction is required.


Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1, 2, 4, 5, 8 and 9 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 1, 2, 4, 5, 8, and 9, the phrase "preferred" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 1 recites the limitation "the individual functional units" in line 13.  There is insufficient antecedent basis for this limitation in the claim.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-5 and 9 is/are rejected under 35 U.S.C. 103 as being un-patentable over DE19740091A1 to GASMANN (GASMANN) in view of U.S Publication number 2009/0226691 A1 to MANKAME et al. (MANKAME).

Re: Claim 1:
GASMANN discloses:An EOAT device (as shown in figure 3) in the form of gripping tongs having two gripper jaws (See Fig.3: ¶0023: gripper jaws 7, 7’) or in the form of a parallel gripper having two gripper jaw carriers, wherein the EOAT device comprises:
an actuator system (See Fig.3: actuator system 4) allocated to the gripper jaws (See Fig.3: ¶0023: gripper jaws 7, 7’) or the gripper jaw carriers for the generating of a force needed to actuate the gripper jaws See Fig.3: ¶0023: gripper jaws 7, 7’) or the gripper jaw carriers (See Fig.3: ¶0023: gripper jaw carriers 4) as needed, 
wherein the actuator system (See Fig.3: actuator system 4), GASMANN discloses a shape memory wire, however GASMANN does not explicitly disclose specific details of shape memory wires :
However MANKAME teaches:
comprises a plurality of functional units (See Fig.2: ¶0050, ¶0051: plurality of functional units 12, 12) wherein each functional unit  is designed to reversibly change (See Fig.2: claim 1) its dimensions in a preferred direction (R) of the functional unit when energy is supplied, 
wherein the functional units (See Fig.2: ¶0050, ¶0051: plurality of functional units 12, 12) are respectively connected in series (See Figs. 5a, 5b: functional units are in series circularly along horizontal axis) in their preferred direction (R) to form a fibriform or strand-like functional group (See Fig.2: ¶0050, ¶0051: discloses strand like functional group), 
wherein all the functional units (See Fig.2: ¶0050, ¶0051: plurality of functional units 12, 12) of a functional group are able to be activated upon energy (See Fig.2: ¶0030, ¶0033, ¶0056: discloses thermal energy activation signal as described in 0033) being supplied such that the total travel of the functional group thereby generated is composed of a sum of all the individual travel of the individual functional units (this is merely a result of combined effect of multiple functional units 12, 12) of the functional group; and/or at least two functional units are arranged parallel (See Fig.2: helically parallel along vertical axis) to one another such that upon energy (See Fig.2: ¶0030, ¶0033, ¶0056: discloses thermal energy activation signal as described in 0033) being supplied, the total force generated by the at least two parallel-arranged functional units corresponds to a sum of the individual forces able to be generated by the at least two functional units when energy is supplied (this is merely a result of combined effect of multiple functional units 12, 12).

Re: Claim 2:
GASMANN modified by MANKAME discloses:
The EOAT device according to claim 1, modified GASMANN discloses all the limitations of claim 1, and that wherein the at least one functional unit is formed from a material having shape memory properties, and wherein the functional unit is designed to reversibly change (GASMANN: See Fig.2: ¶0030, ¶0033, ¶0056: discloses thermal energy activation signal as described in 0033) its dimensions in the preferred direction (R) of the functional unit when heat is supplied.

Re: Claim 3:
GASMANN modified by MANKAME discloses:
The actuator system according to claim 2, modified GASMANN discloses all the limitations of claim 2, and that wherein the material is a dielectric elastomer, a dielectric polymer (GASMANN: See Fig.2: ¶0041) or a metal alloy, in particular nitinol.
Re: Claim 4:
GASMANN modified by MANKAME discloses:
The EOAT device according to claim 1, modified GASMANN discloses all the limitations of claim 1, and that wherein at least one functional unit is formed from a material having piezoelectric properties (GASMANN: See Fig.2: ¶0041), and wherein the functional unit is designed to reversibly change (GASMANN: See Fig.2: ¶0030, ¶0033, ¶0052, ¶0056: discloses thermal energy activation signal as described in ¶0033) its dimensions in the preferred direction (R) of the functional unit upon application of an electrical voltage.
Re: Claim 5:
GASMANN modified by MANKAME discloses:
The EOAT device according to claim 1, modified GASMANN discloses all the limitations of claim 1, and that wherein at least one functional unit is formed from a material based on electroactive polymers (GASMANN: See Fig.2: ¶0041), and wherein the functional unit is designed to reversibly change (GASMANN: See Fig.2: ¶0030, ¶0033, ¶0052, ¶0056: discloses thermal energy activation signal as described in ¶0033) its dimensions in the preferred direction (R) of the functional unit upon application of an electrical voltage.

Re: Claim 9:
GASMANN modified by MANKAME discloses:
The EOAT device according claim 1, modified GASMANN discloses all the limitations of claim 1, and that wherein at least one functional unit is designed as a passive sensor unit designed to output a corresponding electrical signal (MANKAME: See Fig.6: ¶0045: SMA wire 12 the signal may be electrical, stress related, magnetic, or the like) as a function of a change in the dimensions of the functional unit (MANKAME: ¶0045: the SMA wires 12 are in a normally martensitic phase, so as to be thermally activated; that is to say, the wire material is selected to present a transition temperature above room (or anticipated operating) temperature)) in its preferred direction (R).




Allowable Subject Matter and Prior Art

Claim (s) 6-8 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
The following is a statement of reasons for the indication of allowable subject matter:
The closest prior art DE19740091A1 and U.S Publication number 2009/0226691 A1 fails to disclose either alone or in combination fail to teach or fairly suggest:
Re: Claim 6:  “wherein the at least one functional unit comprises a hydraulic element made of a plurality of flexible polymer films filled with an electrically non-conductive liquid, and wherein the hydraulic element is coated with a flexible and electro-conductive gel” in combination with limitations of base claim and intervening claims.
Re: Claim 7: “wherein the EOAT device has a first group of functional units and at least one second group of functional units, wherein the first and the second group are each actuatable independent of one another by correspondingly supplying energy to the functional units of the respective group” in combination with limitations of base claim and intervening claims.
Re: Claim 8 is objected to being dependent on claim 7 and base claim 1.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAFIQ A MIAN whose telephone number is (571)272-4925. The examiner can normally be reached 9:30 am to 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK A LAURENZI can be reached on (571) 270-7878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SHAFIQ MIAN/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        June 7, 2022